Citation Nr: 0515393	
Decision Date: 06/07/05    Archive Date: 06/15/05

DOCKET NO.  00-21 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney at 
Law


ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1973 to May 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied service connection for 
paranoid schizophrenia.

In October 2003 and July 2004, the Board remanded the 
veteran's claim for further development.


FINDINGS OF FACT

1.  Paranoid schizophrenia was not noted at the time of entry 
into active service and the evidence does not clearly and 
unmistakably establish that appellant's paranoid 
schizophrenia existed before examination, acceptance and 
enrollment.

2.  The veteran suffered an incidence of psychosis in 
service.


CONCLUSION OF LAW

1.  Paranoid schizophrenia did not preexist active service.  
38 U.S.C.A. §§ 1111, 1131, 1132 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.306 (2004).

2.  Paranoid schizophrenia was incurred in service.  38 
U.S.C.A. §§ 1111, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.

Because of the favorable outcome in this case, the Board 
concludes that any VCAA-related error is harmless, and does 
not prohibit consideration of this matter on the merits.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

Factual Background

The veteran served on active duty from May 1973 to May 1977.

Service medical records include the March 1973 enlistment 
report of medical history.  The form inquires whether the 
veteran ever had or had at the time of filling out the form 
"nervous trouble of any sort" and "depression or excessive 
worry."  To both of these questions, the veteran marked 
"No."  On the March 1973 enlistment report of medical 
examination, his psychiatric status was marked "Normal."  
On a May 1975 report of medical examination, the veteran's 
psychiatric status was marked "Normal."  A September 1976 
service medical record indicates that the veteran complained 
of headaches, and seemed to be in a "mixed-up" frame of 
mind.  It was noted that the veteran was under suspicion of 
eating a control substance.  A September 1976 consultation 
request indicates that the veteran desired a psychiatric 
examination for inability to cope with his working situation.  
It was noted that the veteran felt he was not suitable for 
the assigned job, he stated that he had no problems working 
with the personnel, but could not stand working in the fire 
room.  It was noted that the veteran had previous psychiatric 
evaluation in Philadelphia.  On examination, it was noted 
that there was no evidence of any psychiatric disorder, and 
the veteran was competent in all areas.  On the May 1977 
separation report of medical history, the form inquires 
whether the veteran ever had or had at the time of filling 
out the form "nervous trouble of any sort" and "depression 
or excessive worry."  To both of these questions, the 
veteran marked "No."  On the May 1977 separation report of 
medical examination, his psychiatric status was marked 
"Normal."  

Associated with the veteran's file are records from 
Mississippi State Hospital, which indicate that the veteran 
was admitted six times from June 1979 through April 1984 for 
psychiatric care.  The records indicate that the veteran 
entered school at age six and completed high school at age 
eighteen.  It was noted that as an adult he was considered of 
normal mental standards, and there was no history of 
convulsions or severe head injury.  His symptoms on admission 
and discharge included hallucinations and hearing voices.  
The diagnosis on discharge in February 1984 was 
schizophrenia, paranoid, chronic with acute exacerbation. 

A February 1981 private psychiatric evaluation indicates that 
the veteran was initially examined in February 1980, at which 
time he was found to have severe paranoid schizophrenia with 
active symptoms.  At that time, the veteran gave a past 
history of being psychiatrically well until a Mississippi 
State Hospital admission in June 1979.  The diagnosis was 
continued paranoid schizophrenia with continued auditory 
hallucinations, flat affect and paranoid delusions.  

A May 1988 VA case summary indicates that the veteran was 
discharged in July 1979 from the Mississippi State Hospital 
with a diagnosis of schizophrenia, paranoid type.  It was 
indicated that the veteran was seen on a continuous basis 
from July 1979 through May 1988 for psychiatric illness.

The July 1988 VA examination indicates that the veteran 
related a post-service history of psychiatric illness.  The 
diagnosis was schizophrenia, paranoid, chronic.

Associated with the veteran's file are records from the 
Region VI Mental Health Center, dated from April 1986 to 
January 1990.  The records indicate that the veteran was seen 
for paranoid schizophrenia, with symptoms of hearing voices 
and paranoia.  A July 1988 record indicates that the veteran 
was applying for VA service-connected disability, but the 
signing psychiatrist indicated that he doubted the veteran 
will "get that because the service did not cause his 
schizophrenia, in my opinion."  
In a February 1993 statement, the veteran stated that while 
in the Navy he had a mental disturbance.  He indicated that 
while he was at work and after working hours, people would 
look at him, and comment on what he was doing and the 
thoughts that he was having.  He stated that he requested to 
be transferred to another department and to have a 
psychiatric evaluation.  He stated that the psychiatrist 
didn't allow him to express the reasons why he had requested 
a psychiatric evaluation or explain his mental disturbance.  
He stated that the psychiatrist only asked him four 
questions: where he was from, how many siblings he had, what 
type of work his father did, and did he get along with the 
people he worked with.  The veteran stated that after those 
four questions, he was sent back to his ship.  He stated that 
he still heard voices and saw people watching him.  

In an April 1999 statement, Dr. M.W. indicates that the 
veteran had been receiving care at the Region IV Mental 
Health and Retardation Center since August 1979.  The 
psychiatrist (Dr. M.W.) noted that one incident in the 
veteran's military record particularly stood out-service 
medical records dated September 15 and 16, 1976, which noted 
that the veteran was in a "mixed-up frame of mind," and the 
subsequent psychiatric evaluation that noted "no evidence of 
psychiatric [psychotic?] disorder.  [The veteran] is 
competent in all areas...".  The psychiatrist noted that the 
report from September 16, 1976 did not indicate what tests or 
measures were used to reach the conclusion that the veteran 
was competent in all areas.  It was noted that the veteran 
reported that on evaluation in September 1976 he was asked 
only where he was from, how many siblings did he have, what 
type of work did his father do, and how did he get along with 
his co-workers.  The psychiatrist noted that such an 
examination was still standard to determine competency, but 
it does not rule out either schizophrenia or psychosis.  The 
psychiatrist noted that after reviewing the evidence, it was 
her opinion that the veteran was schizophrenic during his 
military service, and the incident reported September 15-16, 
1976, indicated a psychotic break.  

Included with Dr. M.W.'s statement dated April 1999 was a 
detailed case summary of the veteran's medical history, in-
service history, and other information regarding the 
veteran's case and schizophrenia in general.  The report 
noted that schizophrenia generally begins during adolescence 
or young adulthood, and its symptoms appear gradually.  
Included were statements from the veteran's sister, who noted 
that the veteran was "always different," he talked to 
people that weren't there, and he claimed to be "in contact 
with aliens."  She said that she could not remember exactly 
when this behavior began, but she was sure it was sometime 
before his first hospitalization two years after discharge.  

In a statement dated March 2001, M.H., the veteran's brother 
(who was also in service in 1976), indicated that on 
September 16, 1976, he was at the U.S. Naval Hospital in 
Jacksonville, Florida, where he saw the veteran in the 
waiting room.  M.H. stated that the veteran said he was there 
to see a psychiatrist, was very upset, and said he was 
hearing voices.  M.H. stated that the veteran had been 
hearing the voices ever since that time.

In a statement dated May 2001, Dr. M.W. indicated that she 
had read the statement given by M.H. in March 2001.  Dr. M.W. 
stated that hearing voices, medically defined as an auditory 
hallucination, was a symptom consistent with the diagnosis of 
schizophrenia.  Dr. M.W. stated that schizophrenia, paranoid 
type, was the condition suffered by the veteran.

A statement identical to Dr. M.W.'s May 2001 statement was 
submitted by Dr. B.H. in June 2001.

The August 2002 VA examination report indicates that the 
veteran related a history of hearing voices, which first 
started the day after his entrance physical examination.  
Then the veteran reported that he was hearing voices before 
Boot Camp, and after he was discharged, the voices "followed 
him" and he "never stopped hearing the voices."  The 
examiner stated that in attempting to date the onset of the 
voices, the veteran said that they started after his hearing 
test for his pre-induction physical.  He reported that while 
he was in service, the voices became agitated and made him 
uncomfortable.  He went to see a psychiatrist, but was not 
given a full psychiatric examination.  When the veteran was 
asked about his earlier years, he stated that he had been 
hearing voices since the age of four.  On repeated 
questioning, the veteran was consistent with the history that 
his voices went back to childhood.  He stated that the voices 
were more intense by the time he reached the age of ten.  
After examination, the diagnosis was schizophrenia, paranoid 
type, chronic, with a GAF of 35.  The examiner noted that the 
veteran furnished a history of hallucinatory phenomena going 
back to age four, but did not begin treatment for his 
condition until 1979 at age 24.

In the September 2002 addendum to the August 2002 VA 
examination, the examiner indicated that the idea of someone 
serving four years in the military with frank psychotic 
symptoms, in the veteran's case, hallucinations, without ever 
being hospitalized, strained credulity but was possible.  The 
examiner questioned whether the veteran fabricated a history 
of psychosis during his years in service in order to qualify 
for a service-connected pension.  The examiner stated that 
answering such a question was unnecessary because the veteran 
presented a childhood history of hallucinations going back to 
the age of four years.  The examiner stated that if the 
veteran was already schizophrenic as a child, then it was 
safe to reason that he continued to be so while in the 
service.  The examiner noted that there was the question of 
whether the veteran's history of childhood psychosis was 
fabricated.

In the June 2003 addendum to the August 2002 VA examination, 
the examiner indicated that the veteran's file was reviewed.  
He stated that the record indicated that the veteran reported 
having had symptoms of psychosis going back to childhood that 
worsened while he was in the military.  The examiner noted 
that the veteran did not receive treatment for such symptoms 
while in the military, and the first treatment was about two 
years after leaving the military.  The examiner opined that 
if the veteran was indeed able to function for four years in 
the military without treatment and then go another two years 
afterward, it was probably less likely that the diagnosed 
paranoid schizophrenia was related to military service.  The 
examiner stated that if it could be shown that the veteran's 
symptoms in the military were significant enough for him to 
require treatment at that time, the aforementioned opinion 
would be different.

Associated with the file is the veteran's application for 
Social Security disability benefits, filed in December 1980.  
As to the question, what is your illness or injury, the 
veteran answered "nervous condition."  As to the question, 
when did your illness or injury first bother you, the veteran 
answered "November 1978."  As to the question, when did 
your illness or injury finally disable you, the veteran 
answered "November 16, 1978."  
  
Analysis

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2004).  Service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and a psychosis becomes manifest to a degree of at 
least 10 percent within one year from the date of termination 
of service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such a disorder during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2004).  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  See 38 U.S.C.A. §§ 1111, 1132, 1137 (West 2002).  The 
burden falls on the government to rebut the presumption of 
soundness by clear and unmistakable evidence that the 
veteran's disability was both preexisting and not aggravated 
by service.  See Wagner v. Principi, 02-7347 (Fed. Cir. June 
1, 2004); VAOPGCPREC 3-2003 (July 16, 2003).  The government 
may show a lack of aggravation by establishing that there was 
no increase in disability during service or that any increase 
in disability was due to the natural progress of the 
preexisting condition.  See 38 U.S.C.A. § 1153 (West 2002); 
Wagner, 02-7347.  If this burden is met, then the veteran is 
not entitled to service-connected benefits. Wagner, 02-7347.  
However, if the government fails to rebut the presumption of 
soundness under 38 U.S.C.A. § 1111, the veteran's claim is 
one for incurrence in service.  Id.  

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2004).  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(b) (2004).

The United States Court of Appeals for Veterans Claims (the 
Court) has noted that the implementing regulation for the 
forerunner of 38 U.S.C.A. § 1111, which was VA Regulation 
1063 (1946), stated that the term "clear and unmistakable" 
means obvious or manifest.  Cotant v. Principi, 17 Vet. App. 
116, 127-128 (2003) (Court cited the definition set forth in 
Paragraph D of VA Regulation 1063).

The Court has stated that the standard of proof for rebutting 
the presumption of soundness is not merely evidence that is 
cogent and compelling, i.e., a sufficient showing, but 
evidence that is clear and unmistakable, i.e., 
undebatable.... [and] the question is not whether the 
Secretary has sustained a burden of producing evidence, but 
whether the evidence as a whole, clearly and unmistakably 
demonstrates that the injury or disease existed prior to 
service.  Cotant, 17 Vet. App. at 132, citing Vanerson v. 
West, 12 Vet. App. at 261.

Despite the veteran's subsequent statements that his 
psychiatric illness preexisted active service, paranoid 
schizophrenia or any other psychiatric disability was not 
noted at the time of the enlistment examination.  
Consequently, the veteran is presumed to have been sound 
condition at that time and the presumption of soundness 
applies in this case.  See 38 U.S.C.A. §§ 111, 1132, 1137.  
To rebut this presumption, it must be shown by clear and 
unmistakable evidence that a psychiatric disability existed 
prior to service and that a psychiatric disability was not 
aggravated by service.  

After a longitudinal review of the record, the Board finds 
that the evidence does not clearly and unmistakably, or 
undebatably, demonstrate that the veteran's paranoid 
schizophrenia preexisted his entry into service in May 1973.  
On review of the approximately twenty years of psychiatric 
treatment and evaluations included in the veteran's file, 
from June 1979 to the present, the Board finds that only 
first in August 2002 on VA examination did the veteran 
indicate that he had symptoms of his psychiatric disability 
prior to the late 1970s.  Additionally, a February 1981 
private psychiatric evaluation indicates that the veteran 
gave a past history of being psychiatrically well up until a 
Mississippi State Hospital admission in June 1979.  
Therefore, the evidence does not clearly and unmistakably 
establish that the appellant's psychiatric disability existed 
before examination, acceptance and enrollment.  38 U.S.C.A. 
§§ 1111, 1132; Wagner, No. 02-7347, slip op. at 9; see 
VAOGCPREC 3-2003 (July 16, 2003).

Because the presumption of soundness under 38 U.S.C.A. 
§§ 1111 and 1132 has not been rebutted, the veteran's claim 
is one for incurrence in service.  

In this regard, the Board notes that a September 1976 service 
medical record indicates that the veteran complained of 
headaches and seemed to be in a "mixed-up" frame of mind, 
and another September 1976 service medical record indicates 
that the veteran asked for a psychiatric evaluation for 
inability to cope with his working situation.  On 
examination, it was noted that there was no evidence of any 
psychiatric disorder, and the veteran was competent in all 
areas.  However, in an April 1999 statement, Dr. M.W. stated 
that after reviewing the evidence, it was her opinion that 
the veteran was schizophrenic during his military service, 
and the incident reported September 15-16, 1976, indicated a 
psychotic break.  Additionally, the veteran has consistently 
stated that while in service he had a mental disturbance.  
Also, the veteran's brother stated that in September 1976 at 
the U.S. Naval Hospital he saw the veteran, and the veteran 
stated that he was waiting to see a psychiatrist because he 
was hearing voices.

The Board finds that the evidence indicates that the veteran 
had symptoms of a psychiatric disability in service.  As 
such, the benefit of the doubt is in the veteran's favor.  
38 C.F.R. § 3.102 (2004).  Accordingly, service connection 
for paranoid schizophrenia is granted.  


ORDER

Entitlement to service connection for paranoid schizophrenia 
is granted.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


